IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00385-CV

DB BARNETT, LP,
                                                            Appellant
v.

AMY LINGO, AS INDEPENDENT EXECUTOR OF THE
ESTATE OF GEORGE GILLOCK, AS INDEPENDENT
EXECUTOR OF THE ESTATE OF JAMES A. GILLOCK, III,
AND AS INDEPENDENT EXECUTOR OF THE ESTATE
OF ADA MARIE HALL, CHESAPEAKE EXPLORATION, LLC
AND CHESAPEAKE OPERATING, LLC, DEVON ENERGY
PRODUCTION COMPANY, L.P., KELEBIA FARMS, LP,
W. MICHAEL WIIST, LINDA G. KNUTSON,
DEBORAH J. SPEYER, KARMY FAMILY LIVING TRUST,
BURNETT OIL CO., INC., AND BURNETT OIL COMPANY
                                       Appellees



                          From the 249th District Court
                             Johnson County, Texas
                         Trial Court No. DC-C201600463


                           MEMORANDUM OPINION


      Appellant, DB Barnett, L.P., and appellees, Amy Lingo, as Independent Executor

of the Estate of George Gillock, as Independent Executor of the Estate of James A. Gillock
III, and as Independent Executor of the Estate of Ada Marie Hall, Chesapeake

Exploration, L.L.C., Chesapeake Operating, L.L.C., Devon Energy Production Company,

L.P., Kelebia Farms, LP, W. Michael Wiist, Linda G. Knutson, Deborah J. Speyer, Karmy

Family Living Trust, Burnett Oil Co., Inc., and Burnett Oil Company, have informed this

Court that they have settled this dispute. Accordingly, the parties have filed a joint

motion to dismiss this appeal. See TEX. R. APP. P. 42.1. Dismissal of this appeal does not

prevent a party from seeking relief to which it would otherwise be entitled. The parties’

joint motion to dismiss this appeal is granted, and the appeal is dismissed with prejudice.

Costs are assessed against the party incurring the same.




                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed November 7, 2018
[CV06]




DB Barnett, LP v. Lingo, et al.                                                      Page 2